                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

Jerry L. McGlone,

        Plaintiff,

                v.                                                 Case No. 1:19cv1058

Warren Correctional Institution, et al.,                           Judge Michael R. Barrett

        Defendants.

                                                 ORDER

        This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on March 12, 2020 (Doc. 6).

        Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981).     No objections to the Magistrate Judge=s R&R (Doc. 6) have been filed.

        Accordingly, it is ORDERED that the R&R (Doc. 6) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

because plaintiff has failed to pay the full $400.00 fee ($350 filing fee plus $50

administrative fee) in this matter, it is ORDERED that this case be DISMISSED.

Plaintiff, however, remains liable for, and is hereby ASSESSED, the full $400.00 fee. 1


1 “Although the requirement that a prisoner litigant may be liable for the payment of the full filing fee
despite the dismissal of his action may be burdensome, it is not unfair. A prisoner who has filed prior
civil actions should be aware of the disposition of those actions and the possible application of § 1915(g)
to any new actions he wishes to pursue. By choosing to file a new action, he invokes the jurisdiction of
the federal court and avails himself of the process afforded by that court. Even if the end result is an
order of summary dismissal under § 1915(g), the action will require a considerable amount of time and
effort on the part of the district court and the court staff. The requirement that the full fees be paid for

                                                     1
The Clerk of Court is DIRECTED to mail a copy of this Order to the Cashier of the

Southern Ohio Correctional Facility in Lucasville, Ohio, who is instructed as follows:

        The Cashier shall deduct, and forward to the Clerk of Court, 20%
        of the preceding month 's income credited to plaintiff’s account
        each time the amount in the account exceeds $10.00 until the full
        fee has been paid. The Cashier shall not send payments
        aggregating more than the amount of the full fee.

        Finally, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that for the

reasons expressed here and in the Magistrate Judge’s R&R (Doc .6), an appeal of this

Order would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d

601, 610–11 (6th Cir. 1997).

        IT IS SO ORDERED.


                                                               /s/ Michael R. Barrett
                                                           Michael R. Barrett, Judge
                                                           United States District Court




these actions-whatever their merit or disposition-will provide a prisoner with the incentive to consider
carefully whether or not to submit a new action to the district court. Not to require the payment of the full
fee would permit a prisoner subject to the three-strikes rule to continue to file frivolous civil complaints-
thus taking much valuable time away from other non-frivolous litigation-without any consequence beyond
the mere dismissal under § 1915(g). The intent of the [Prison Litigation Reform Act] was to deter such
litigation and it would be anomalous for a provision of that Act to provide a means for the repeated filing
of frivolous actions without financial consequences to the prisoner litigant.” In re Alea, 286 F.3d 378,
382 (6th Cir. 2002). (emphasis added)

                                                     2
